762 N.W.2d 164 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Marcel RIDDLE-BEY, Defendant-Appellant
Docket No. 136239. COA No. 279507.
Supreme Court of Michigan.
March 18, 2009.

Order
On order of the Court, the motion for remand is DENIED. The motion to add grounds for appeal is GRANTED. The application for leave to appeal the April 4, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden *165 of establishing entitlement to relief under MCR 6.508(D).